Citation Nr: 1729059	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a prostate condition. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

4.  Entitlement to service connection for a variously diagnosed skin disability, including porphyria cutanea tarda. 

5.  Entitlement to service connection for arthritis of the bilateral knees.

6.  Entitlement to service connection for arthritis of the bilateral elbows.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to September 18, 2013, and in excess of 30 percent thereafter.

9.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to September 18, 2013, and in excess of 30 percent thereafter.

10.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to September 18, 2013, and in excess of 20 percent thereafter.

11.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to September 18, 2013, and in excess of 20 percent thereafter.

12.  Entitlement to a compensable disability rating for onychomychosis of the right great toenail. 

13.  Entitlement to a compensable disability rating for erectile dysfunction.

14.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to March 25, 2013.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A-L Evans, Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to April 1965 and from August 1967 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2008 and December 2009 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2010, the Veteran requested a hearing before a Veterans Law Judge in at his local VA office, but in May 2016, he withdrew his hearing request. 

Subsequently, in a September 2015 rating decision, the RO increased the disability ratings for his service-connected peripheral neuropathy disabilities of the bilateral upper and lower extremities, effective September 18, 2013.  Because these grants did not represent the maximum benefit allowable, as noted on the title page, the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The claim of service connection for various skin diagnoses was initially limited to consideration of porphyria cutanea tarda.  However, the Board has recharacterized the issue as shown on the title page to encompass all currently diagnosed skin disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for PTSD has also been recharacterized as service connection of an acquired psychiatric disorder, to include PTSD, in accordance with Clemons.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to service connection for a variously diagnosed skin disability, entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to September 18, 2013, and in excess of 30 percent thereafter, entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to September 18, 2013, and in excess of 30 percent thereafter, entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to September 18, 2013, and in excess of 20 percent thereafter, entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to September 18, 2013, and in excess of 20 percent thereafter, entitlement to a compensable disability rating for onychomychosis of the right great toenail, entitlement to a compensable disability rating for erectile dysfunction and entitlement to TDIU prior to March 25, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied service connection for a PTSD; the Veteran did not perfect an appeal as to that decision, and it is now final.

2.  Evidence associated with the claims file since the August 2006 denial for a PTSD relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection.

3.  In a March 2006 rating decision, the RO denied service connection for a prostate condition; the Veteran did not perfect an appeal as to that decision, and it is now final.

4.  Evidence associated with the claims file since the March 2006 denial regarding service connection for a prostate condition does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

5.  The Veteran does not have a current diagnosis of arthritis of the bilateral knees.

6.  The Veteran does not have a current diagnosis of arthritis of the bilateral elbows.

7.  The Veteran has not been diagnosed with a back disability which had its onset during active service or is otherwise related to any injury or disease in service.


CONCLUSIONS OF LAW

1.  The March 2006 RO decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2016).

3.  The March 2006 RO decision, which denied the Veteran's claim of service connection for a prostate condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence has not been received to reopen the claim of service connection for a prostate condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for establishing service connection for arthritis of the bilateral knees have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6.  The criteria for establishing service connection for arthritis of the bilateral elbows have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2016).

7.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Although VA medical examinations or opinions were not provided in connection with the claims of service connection for arthritis of the bilateral knee and elbow disabilities, the Board finds that one is not necessary to make a decision on the claims. As explained in the analysis section below, the record does not contain competent lay or medical evidence of any of the above current diagnosed disabilities or recurrent symptoms of the disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, there is no competent or credible evidence that the Veteran suffered an event, injury, or disease in service, and there is no evidence of an indication that the Veteran's claimed back disability may be associated with an established event, injury, or disease in service.  Absent these requirements, and as the record is developed enough for the Board to make an informed decision on the claim, no VA examination is necessary.  Thus, VA's duty to assist has been met.

II. Analysis

A.  New and Material Evidence Claims

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran submitted a request to reopen the previously denied claim of service connection for PTSD in May 2006.  The claim was denied by the RO in a rating decision in August 2006.  The evidence of record at the time of the August 2006 rating decision consisted of service treatment records (STRs), VA medical records, Social Security Administration (SSA) records and lay statements from family members  In the rating decision, the RO denied the claim finding that the Veteran had not returned the PTSD Questionnaires in order to do a search for the claimed stressors.  The RO also noted that the VA treatment records did not reflect service incurrence.  The Veteran was informed of the decision and of his appellate rights in a letter from the RO in the same month as the decision.  The Veteran did not file a notice of disagreement, nor was any material evidence received during the remainder of the appeal period.  Therefore, the August 2006 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In June 2007, the Veteran submitted the instant request to reopen the claim.  The evidence associated with the claims file since the August 2006 rating action includes the VA treatment records, a September 2014 VA examination and statements in support of  the Veteran's claimed PTSD stressor.  This evidence is "new" because it was not previously submitted to agency decision makers.

The Board finds that the "new" evidence also relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The RO had essentially denied the claim in August 2006 because the Veteran had not submitted sufficiently specific information to allow for research to corroborate his alleged in-service stressor.  In April 2008 and July 2008 and during the VA examination, the Veteran provided additional details of his alleged stressor(s).  As stressor statements were submitted after the RO's rating decision and related to the lacking element of a corroborated stressor, it is new and material.

Having found that new and material evidence has been added to the record, the Veteran's claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section herein below.

Next, the Veteran's original claim for service connection for a prostate condition was received in August 2005.  The claim was denied by the RO in a rating decision in March 2006.  The evidence of record at the time of the March 2006 rating decision consisted of STRs, VA medical records and SSA records.  In the rating decision, the RO denied the claim finding that the Veteran's STRs did not show any treatment or diagnosis of a chronic prostate condition during service and that VA treatment records did not show a current clinical diagnosis of a prostate condition.  The Veteran was informed of the decision and of his appellate rights in a letter from the RO in the same month as the decision.  The Veteran did not file a notice of disagreement, nor was any material evidence received during the remainder of the appeal period.  Therefore, the March 2006 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In June 2007, the Veteran submitted the instant request to reopen the claim.  The evidence associated with the claims file since the July 2006 rating action includes the Veteran's lay statements, lay statements from family members and VA treatment records.  This evidence is "new" because it was not previously submitted to agency decision makers.

Based on review of the entire record, however, the Board finds that the new evidence added to the record are not material as they do not relate to a previously unestablished fact necessary to substantiate the claim.  The medical evidence added to the record does not does not provide any competent evidence related to whether the Veteran has a current prostate disability that had its onset in or was otherwise related to service.  Thus, evidence has not been submitted that would reasonably substantiate the claim, were the claim for service connection for a prostate condition be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, supra. 

As such, the Board finds that new and material evidence has not been received to reopen the claim.  The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and reopening of the claim for service connection for a prostate is not warranted.

B.  Service Connection Claims 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Bilateral knee and bilateral elbow claims 

The Veteran seeks service connection for bilateral knee or elbow disabilities.  He asserts that the disabilities originated during his active duty service.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The Veteran's service treatment records are silent for complaints or treatment for any bilateral knee or elbow problems. 

The Veteran has not provided any evidence that he currently has any of the disabilities noted above.  Post-service VA treatment records have been associated with the claims file.  While the record shows that the Veteran has complained of pain in his knees, the record is devoid of diagnoses for either of the claimed disabilities.

A threshold for establishing service connection for a claimed condition is the presence of a current disability.  The Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has any clinical diagnoses referable to his claimed bilateral knee or elbow disabilities that are related to service.  While the Board is sympathetic to the Veteran's assertions, and recognizes that he is competent to report symptoms, in addition to the statements made by his family members in correspondences in support of the Veteran's claims, the Board ultimately places more probative weight on the lack of clinical diagnoses and contemporaneous statements.  With each of the noted disabilities, the Veteran has not been shown to possess the medical training, expertise, or credentials to render a diagnosis, as opposed to merely reporting symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Further, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   Thus, service connection is not warranted.

Back disability claim

The Veteran seeks service connection for a back disability.  He asserts that the disability originated during his active duty service.

The Veteran's service treatment records are silent for complaints or treatment for any back disability. 

A post-service VA examination dated in March 1983 shows that the Veteran complained of low back pain.  No muscle spasms or limitation of motion in his lumbar spine was found.  A radiographic report of the spine indicated the lumbar spine was unremarkable.  

A private medical record dated in November 1991 shows Magnetic Resonance Imaging (MRI) results of mild degenerative disc disease at L4-L5 and an otherwise negative MRI lumbar spine.  

A VA medical record dated in January 1995 shows that the Veteran was diagnosed with degenerative joint disease of his lower back.  A VA treatment record dated in October 2006 shows MRI impressions of a mild disc desiccation and bulging disc margins at L3-L4 and L4-L5 but no focal disc protrusions.  A VA General Examination dated in December 2009 reflects that the Veteran's complained of constant, low back pain which was 6-7/10.  It was noted that the Veteran had degenerative joint disease of the lumbar spine.  A May 2010 MRI shows that the Veteran's disc desiccation had progressed since 2006.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for a back disability.  The evidence shows that there is a current disability, based upon the Veteran's diagnosis of degenerative joint disease.  Therefore, the issue turns upon whether there was an in-service incurrence of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

There are no complaints or notations of a back condition in service.  The Veteran's April 1965 and November 1970 Medical Examinations at separation showed clinical evaluations of the spine to be normal.  The first evidence of a back condition was in 1991, more than 20 years after discharge from service.  Moreover, the Veteran has not specified and the record does not reflect an in-service incurrence or aggravation of a disease or injury.  Given that there is no evidence or asserted in-service event or injury, the issue of nexus in the context of direct service connection does not become material.  Id.  

The weight of the evidence does not demonstrate that a back condition was incurred in service.  There is not probative or competent evidence related the current disability to service.  The claimed disability is not shown to be etiologically due to service.  

Although lay persons, to include the Veteran and his family members who have submitted statements in support of his claim, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a back disability falls outside the realm of common knowledge of a lay person.  Jandreau, supra.  In this regard, the determining the diagnosis and etiology of the condition requires medical testing and training.  Thus, the Veteran's opinion as to the cause of his claimed back condition is not competent medical opinion.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a prostate, the appeal is denied.

The previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened based on the receipt of new and material evidence.

Entitlement to service connection for arthritis of the bilateral knees is denied.

Entitlement to service connection for arthritis of the bilateral elbows is denied.

Entitlement to service connection for a back disability is denied. 




REMAND

With regards to the Veteran's reopened claim of service connection for an acquired psychiatric disorder, to include PTSD, a review of the evidence reflects a VA General Medical Examination dated in December 2009 which shows a diagnosis of schizophrenia and depression.  A May 2010 VA treatment record shows an assessment of PTSD.  A VA PTSD examination report dated in September 2015 reflects that the Veteran did not meet the DSM-V criteria for PTSD.  The VA examiner also noted that the Veteran had another Mental Disorder diagnosis.  However, no current diagnosis was provided.  

The Board notes that the Veteran submitted stressor statements in support of his PTSD claim; however, in a July 2008 correspondence, the RO determined that the information required to verify the stressful event was insufficient.  

With an adjudication of the expanded claim of service connection for an acquired psychiatric disorder, the Veteran must be scheduled for another VA psychiatric examination which contemplates his complete psychiatric history.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner should identify any current psychiatric disorders and provide a medical opinion as to whether any diagnosed psychiatric disorder is related to the Veteran's active duty service.

Regarding the Veteran's claim for a skin condition, service treatment records dated in July 1969 note that the Veteran suffered from a rash.  An August 1969 treatment record reflects that the Veteran was treated for a lesion on his back.  

Post service VA treatment records dated in January 2006 shows that the Veteran was diagnosed with actinic keratosis, furuncles and xerosis.  A May 2008 VA treatment record shows that the Veteran was treated for actinic keratosis, furuncles and rosacea.  A July 2013 VA treatment record notes an assessment of actinic keratoses, plague psoriasis and sebopsoriasis and eczema. 

A review of the record shows that the Veteran has not been afforded a VA examination specifically in connection with this claim.  Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  This evidentiary requirement is a low threshold.  Id.  Such evidence exists, and the Board finds that a VA examination and medical opinion are warranted to determine if any current skin condition is related to the Veteran's military service.

Next, when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Regarding his claim for an increased rating for his erectile dysfunction disability, the Veteran was last afforded a VA examination in November 2007, over nine years ago.  Regarding his claim for an increased rating for his onychomychosis disability, the Veteran was last afforded a VA examination in October 2007, over nine years ago.  Similarly, the last VA examination addressing the neurological claims is from September 2013, more than three years ago.  Because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's conditions, the Board finds that new examinations are needed to fully and fairly evaluate the Veteran's claims for increased ratings.  See Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board's remand regarding the claims for higher ratings for the Veteran's onychomychosis and erectile dysfunction disabilities could potentially have an impact regarding the claim for entitlement to a TDIU prior to March 25, 2013; therefore, the issue of a TDIU for the period prior to March 25, 2013 is inextricably intertwined with the issues of higher ratings and must be considered together.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records not already associated with the claims file since January 2015.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of any current acquired psychiatric disorder.  The entire electronic claim file must be reviewed by the examiner.  The examiner should identify all psychiatric pathology present, conducting any indicated tests and studies.

Following a review of the record and examination of the Veteran, the examiner should list all psychiatric disabilities for which the Veteran meets the criteria for a diagnosis, or met the criteria for a diagnosis at any point during the course of the appeal.  PTSD should be specifically ruled in or ruled out.

For each diagnosed psychiatric disability, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the diagnosed acquired psychiatric disability had its onset during or is otherwise related to the Veteran's active duty service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire electronic claim file must be reviewed by the examiner.  All indicated tests and studies should be conducted.  

First, the examiner is asked to provide an estimate of the percentage of the entire body and of the exposed parts of the body that are affected by the service-connected onychomycosis.  The examiner is asked to comment on the prescription treatment the Veteran has used for his onychomycosis disability.  

The VA examiner is also requested to identify all currently diagnosed skin disorders.  The examiner must then determine whether it is at least as likely as not (a 50 percent or greater probability) that any current skin disorder is related to or had its onset in service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected erectile dysfunction disability.  The entire claims file must be reviewed by the examiner.  All indicated tests and studies should be conducted.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to erectile dysfunction, to include a physical examination to ascertain whether the Veteran has a penile deformity, and comment on any functional impairment from the erectile dysfunction.

5.  Schedule the Veteran for a VA neurological examination addressing the symptoms and severity of his peripheral neuropathy of all four extremities.  The entire claims file must be reviewed by the examiner.  All indicated tests and studies should be conducted.  In additional to reporting all current symptoms, the degree of such symptomatology must also be clearly articulated.

6.  Finally, readjudicate the issues remaining on appeal, to include entitlement to increased rating claims for his peripheral neuropathy of the upper and lower extremity disabilities and entitlement to TDIU prior to March 25, 2013.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


